Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Elections/Restrictions
Applicant’s election of without traverse Group I (Claims 1-14) in the reply filed on 01/05/2022 is acknowledged.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless 
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1, 3 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Matsumura et al. (US 2003-0080830 A1).
Regarding Claim 1:
Matsumura teaches an electronic component comprising: 
an element body (31, Fig. 1; para 0036) and a plurality of outer electrodes (66-71, Fig. 4; para 0054) provided on the element body; wherein 
the element body includes a top surface (not labeled; i.e. upper part of 31 in Fig. 4), a bottom surface (not labeled; i.e. lower part of 31 in Fig. 4) opposing the top surface, and a plurality of side surfaces connecting the top surface and the bottom surface; 
at least one of the plurality of outer electrodes includes a lower layer electrode (51-52, 55-56 Fig. 4-5; para 0063) provided on at least one of the top surface and the bottom surface, and an upper layer electrode (66-67, Fig. 4-5 para 0051) that overlies the lower layer electrode and extends from an upper side of the lower layer electrode onto the side surface (construed from Fig. 4); and 
see Drawing: 1) is disposed at a position farther from a side surface of the plurality of side surfaces at which the upper layer electrode  is provided than a position of an edge of the upper layer electrode (construed from Drawing: 1), and a radius of curvature (R1, Drawing: 1) of the edge of the lower layer electrode is larger than a radius of curvature (R2, Drawing:1) of the edge of the upper layer electrode.


    PNG
    media_image1.png
    491
    674
    media_image1.png
    Greyscale

Drawing: 1, an annotated version of Fig. 5

Regarding Claim 3:
As applied to claim 1, Matsumura teaches wherein a shape of the edge of the lower layer electrode (51-52) is a straight line (construed from Fig. 4).  

Regarding Claim 6:
As applied to claim 1, Matsumura teaches the plurality of outer electrodes (i.e. 67, 69 and 71 on right side surface and 66, 68 and 70 on left side surface of 31 in Fig. 4) are provided on a single side surface of the plurality of side surfaces.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable Matsumura in view of Takezawa et al. (JP 2009-206110 A).
Regarding Claim 2:
As applied to claim 1, Matsumura does not teach that a width of the upper layer electrode is larger than a width of the lower layer electrode, as claimed.
	However, Takezawa teaches that a width (W1, Drawing: 2) of the upper layer electrode (13A, Drawing: 2) is larger than (construed from Drawing: 2) a width (W2, Drawing: 2) of the lower layer electrode (14A, Drawing: 2).


    PNG
    media_image2.png
    625
    490
    media_image2.png
    Greyscale

Drawing: 2, an annotated version of Fig. 1
Matsumura in view of Takezawa to have a width of the upper layer electrode is larger than a width of the lower layer electrode to provide an electronic component capable of being suppressed or prevented from being damaged due to heat input when the electronic component is mounted and so on (see Abstract).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable Matsumura in view of Shirakawa et al. (JP 2012-069912 A).
Regarding Claim 5:
As applied to claim 1, Matsumura does not teach that the upper layer electrode and the lower layer electrode each include a contact surface having a convexo-concave shape, and the contact surfaces are in close contact with each other, as claimed.
	However, Shirakawa teaches that the upper layer electrode (17a, Fig. 9a; para 0044) and the lower layer electrode (16a, Fig. 9a) each include a contact surface having a convexo-concave shape (construed from Fig. 9a), and the contact surfaces are in close contact with each other
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Matsumura in view of  Shirakawa to have  the upper layer electrode and the lower layer electrode each include a contact surface having a convexo-concave shape, and the contact surfaces are in close contact with each other to provide an electronic component manufacturing method and an electronic component, capable of improving electronic component reliability (see Abstract).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable Matsumura in view of Ito (US 2005-0181684 A1).
Regarding Claim 7:
As applied to claim 1, Matsumura does not teach that wherein a width of a portion of the upper layer electrode overlying the side surface increases toward the top surface and toward the bottom surface from a center or approximate center in a height 
direction of the overlying portion, as claimed.
	However, Ito teaches that a width (c’, Fig. 6; para 0074) of a portion of the upper layer electrode (15a) overlying the side surface increases toward the top surface and toward the bottom surface from a center or approximate center in a height 
direction of the overlying portion (construed from Fig. 6).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Matsumura in view of  Ito to have  a width of a portion of the upper layer electrode overlying the side surface increases toward the top surface and toward the bottom surface from a center or approximate center in a height direction of the overlying portion to provide an electronic component having a large mounting strength maintaining a sufficient degree of insulation among the external electrodes despite the size of the chip is decreased (see para 0013).

Allowable Subject Matter
Claims 4 and 8-14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 4 recites, in a cross section at a center or approximate center in a width 
direction of the lower layer electrode, a thickness of the lower layer electrode is increased toward the side surface.
Claim 8 recites, a shape of the edge of the lower layer electrode on a side of the side surface at which the upper layer electrode is provided is a convex curved line.
	Claim 9 recites, a thermal shrinkage rate of the lower layer electrode is smaller 
than a thermal shrinkage rate of the upper layer electrode. Claims 10-14 directly or indirectly depend on claim 9. Therefore, 10-14 are also allowed.

The references of record do not teach or suggest the aforementioned limitations, nor would it be obvious to modify those references to include such limitations.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. A list of pertinent prior art is attached in form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kazi Hossain whose telephone number is 571-272-8182.  The examiner can normally be reached on Monday-Thursday from Monday to Thursday 8:00 AM to 4:30 PM (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ismail Shawki can be reached on 571-272-3985.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1990.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KAZI HOSSAIN/
Examiner, Art Unit 2837

/SHAWKI S ISMAIL/Supervisory Patent Examiner, Art Unit 2837